DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the circular cross-section (claims 11 and 17; see rejection under 35 U.S.C. 112 below) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


    PNG
    media_image1.png
    211
    242
    media_image1.png
    Greyscale
Claims 11 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is no written disclosure supporting a fully circular cross-section of the volute and the drawings (Figs. 3 and 5) depicting the volute of the claimed invention only show the cross-sectional area of the volute to be partially circular, with at least a linear side on the inner sidewall of the volute and the lower portion of the outer wall also deflecting from a fully circular shape (as shown here to be approximately semi-circular).  For the sake of the current Office Action, the claim limitations will be considered to define the cross-section of the volute as semi-circular or substantially circular.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holsten (10,398,266; previously published 14 April 2016) in view of Kenyon et al. (2012/0199129).

    PNG
    media_image2.png
    395
    528
    media_image2.png
    Greyscale
Regarding claims 1 and 13, Holsten discloses a vacuum cleaner comprising: a canister (102) defining a debris chamber; a power head (106) mounted to a top of the canister and including a housing that includes an upper wall (A), a lower wall (B), a radial outer sidewall (C), and a volute defining a volute chamber (D), wherein a first portion of the upper wall and a first portion of the lower wall define an impeller chamber, and wherein a second portion (E) of the upper wall, a second portion of the lower wall, and the sidewall define a flow passage that extends from the impeller chamber to the volute chamber, wherein the flow passage includes a horizontal portion and a vertical portion, the horizontal portion extending from the impeller chamber to the vertical portion, the vertical portion extending from the horizontal portion to the volute chamber, the horizontal portion having a substantially constant height (h) and the vertical portion having a width (w), wherein the height of the horizontal portion is less than the width of the vertical portion, a motor (202) connectable to a power source; and an impeller (204) connected to the motor and disposed within the impeller chamber, the impeller operable to rotate about a rotational axis to generate air flow through the volute chamber upon operation of the motor; wherein at least a portion (F) of the volute is disposed radially outward from the flow passage and includes a lower wall (G) that extends radially outward from the sidewall and at least partially around the perimeter of the sidewall; and a radial inner  sidewall (G) that joins the upper wall at a radial outer edge of the upper wall and extends vertically from the upper wall to an arcuate upper wall of the volute to define the vertical portion of the flow passage, the radial inner sidewall comprising an outer surface facing the volute and an inner surface facing the motor; wherein the entire motor is spaced radially inward from the volute radial inner sidewall by an air gap and no portion of the motor contacts the radial inner sidewall (clearly shown in Fig. 2), and wherein the volute and the impeller are arranged such that the impeller is located entirely on a first side of a horizontal plane that is orthogonal to the impeller rotational axis, and the volute chamber is located entirely on a second side of the horizontal plane.  However, Holsten fails to disclose that the lower wall extends radially outward from the sidewall around the entire perimeter of the sidewall.  Kenyon discloses another blower fan, also having a radial volute, and teaches that providing the flow passage with a horizontal portion 70(1), vertical passage (72) defined by the sidewall that extends into the volute chamber with a lower volute wall extending outward from the sidewall around the perimeter of the sidewall will effectively from a separating wall (23) that will separate high speed and low speed regions of the flow path to reduce noise and air path disruption (paragraph 92).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the flow passage of Holsten with a similar separating wall extending into the volute chamber, as taught by Kenyon, to similarly reduce noise and air path disruption, both of which are know advantages for vacuum cleaners, to reduce user exposure to noise and improve/optimize air flow for increased suction performance, wherein the separating wall will require the lower wall of the volute chamber to extend radially outward from the sidewall around the entire perimeter of the sidewall, as taught by Kenyon, in the same manner as the applicant’s disclosed invention.  Further, the height of the horizontal portion of the flow passage of Holsten is shown to be substantially smaller than the width of the horizontal portion of the flow passage, such that the separating wall may extend upward from the lower wall of the flow passage into the volute chamber, while maintaining a greater width of the vertical portion of the flow passage than height of the horizontal portion of the flow passage.  Alternatively, the second portion of the upper wall of the impeller chamber may extend further laterally from the impeller chamber, as shown by Kenyon, to extend the horizontal portion out to where the vertical portion begins, which will even further reduce the height of the horizontal passage or the volute chamber may be moved further outward radially (shown to have plenty of room within the power head to do so) to allow for the separating wall to extend into the volute chamber while maintaining the cross-sectional area of the volute chamber, which will also greater width of the vertical portion of the flow passage than height of the horizontal portion of the flow passage.  Although Kenyon shows the flow passage to have a smaller width of the vertical portion than height of the horizontal portion, Kenyon does not place any emphasis on these relative dimensions, and Kenyon also focuses on providing a compact design, which is not required for the power head of Holsten, thus allowing for variation in the respective height and width of the horizontal and vertical flow paths to accommodate desired size, shape and/or flow patterns, including configurations with a greater width of the vertical portion than height of the horizontal portion, as claimed.  Further, the current application does not have any specific disclosure relating to the claimed relative dimensions, such that there is not understood to be any criticality to the relative dimensions as claimed, making the claimed relative dimensions a matter of design choice.
Regarding claim 2, the vacuum of Holsten also having a filter (208) depending from the housing lower wall into the collection chamber to filter debris.
Regarding claim 3, the vacuum of Holsten further defining an inlet in both the canister (inlet 36) and power head (inlet 24), the volute inherently defines an outlet (not shown but necessary for air to flow therethrough an to outlet 108 of the cleaner) with the impeller producing the claimed airflow therethrough.  
Regarding claims 4 and 14, the flow path disclosed by Holsten, when provided with the separating wall taught by Kenyon, will define a volute chamber inlet through which air flow from the flow passage enters the volute chamber, wherein the volute chamber inlet is located along a radial inner portion of the volute such that air flow through the flow passage is directed into the volute chamber through the volute chamber inlet and radially outward from the flow passage.
Regarding claim 6 and 19, the separating wall taught by Kenyon effectively forms a lip that extends vertically beyond the volute lower wall.  
Regarding claim 7 and 20, although Holsten shows sharp corners connecting the lower wall and sidewall, Kenyon shows an internally curved transition between the wall, which would be understood to anyone of ordinary skill in the art to smooth the change in airflow direction and further reduce noise and airflow disruption over a sharp corner.  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to provide  a curved transition between the lower wall and sidewall, as shown by Kenyon, to further reduce noise and airflow disruption. 
Regarding claim 8, Holsten fails to disclose upper and lower shells, but Kenyon further discloses that the housing includes an upper shell (24) and lower shell (20) joined together such that both shells define the flow passage, which is well known in the art, and almost universal (as shown by multiple prior art refences previously cited) to allow for access to the interior of the volute and impeller chambers, which is necessary at least for assembly of the device having the impeller located within the impeller chamber.  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the flow path of Holsten with a similar upper/lower shell construction to accommodate commonly known assembly for the impeller/volute chambers.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Holsten (10,398,266; previously published 14 April 2016) in view of Kenyon et al. (2012/0199129) as applied to claim 1 and further in view of Sensel (2010/0040461), Bessho (2016/0138608) and Crites et al. (5,443,362). 
The combination of Holsten and Kenyon provides the housing having upper and lower shells defining the flow passage with the lower wall joining the sidewall at a rounded corner segment, as discussed supra, but Kenyon fails to disclose the shells meeting at the rounded segment to each form curved segment portions of the rounded segment.  Each of Sensel, Bessho and Crites disclose similar power heads, also having split housings and volute casings, and all having the portions of the housing meet at a location that is aligned with the driving portion of the impeller, which has been found to be the most common location in the art for similarly designed blowers, understood to provide direct access to the impeller for inspection, maintenance, repair and/or replacement and also allow for different configurations of the impeller housing and/or volute housing to be interchangeable due to the separation between the two (for adapting the blower for different applications).  Therefore, it further would have been obvious to one of ordinary skill in the art to provide a similar design to the Sensel, Bessho and Crites prior art references, representing a large number of similar pumps with the housing split along a plane intersecting the impeller, to provide the similar advantages of easy access to the impeller, as well as interchangeability of the housing portions.  Although the design of Kenyon does also allow for access to the impeller, it would remain obvious to look to the most common design(s) in the art to modify the location at which the housing of Holsten is split, which will also provide the advantages of interchangeable impeller and volute chambers, such that any portion of the housing that is substantially aligned with the impeller and also separating the impeller and volute chambers would be a more common location, with the curved junction of the lower wall and sidewall falling within this area.  Further, the application as a whole fails to disclose any criticality, advantage or unexpected results for the specific location of the housing split, and even discloses an embodiment with a different location.  Therefore, the location of the split is only understood to be a design choice, wherein a user would be motivated to similarly alter the location of the split based on preference, additional design criteria, or other factors, and as taught by the prior art for the reasons stated above (see MPEP  2144.04, section VI, paragraph C).

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Holsten (10,398,266; previously published 14 April 2016) in view of Kenyon et al. (2012/0199129) as applied to claim 1 and further in view of Lyons (2006/0099072).
Regarding claim 10, the combination of Holsten and Kenyon provides the power head as discussed supra, having upper and lower shells (taught by Kenyon), but fails to disclose what material the shells are made from.  Lyons discloses a similar power head, also having a split shell design, impeller housing and volute chamber and teaches that the shells may be formed from metal or injection molded plastic (paragraph 25), which are both well-known materials that have desirable properties including durability, ease of manufacture, low cost, heat resistance and being readily available.  Therefore, it would have been obvious to one of ordinary skill in the art to form the shells of Holsten from similar materials, particularly injection molded plastic, having several desirable properties, being moldable to nearly any shape/design needed and also being very commonly applied in the art for motor/blower housings.
Regarding claim 15, Holsten further discloses that the upper wall of the volute chamber is semi-circular, and Kenyon further discloses that the upper and lower shells meet at an upper/outer portion of the volute chamber, such that a similar meeting point for upper and lower shells applied to the structure of Holsten will meet somewhere along the semi-circular segment of the upper wall of Holsten, which may be considered to be the radial outer wall and will provide each of the upper shell and the lower shell with a partial circular segment that defines the radial outer wall of the volute.  Further, both shells may be made from injection-molded plastic, as taught by Lyons and discussed supra. 

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Holsten (10,398,266; previously published 14 April 2016) in view of Kenyon et al. (2012/0199129) or alternatively in view of Holsten (10,398,266; previously published 14 April 2016) in view of Kenyon et al. (2012/0199129) as applied to claims 1 and 13 and further in view of Sun et al. (2008/0069689) and Kotzur et al. (5,624,229). 
Holsten discloses that the volute chamber defines an outlet and increases in cross-section as the volute chamber extends circumferentially toward the outlet, as discussed supra, and also discloses a semi-circular- cross-section at the upper end of the volute chamber. Alternatively, Sun and Kotzur disclose similar and well-known configurations for volute chambers for use with airflow inducing impellers, with Sun disclosing a substantially circular cross-section, Kotzur disclosing plural alternatively shaped cross-sections including circular (Figs. 1a as prior art and Fig. 4) and discloses that a circular cross-section is conventional (Col. 3, line 40).  Therefore, it alternatively would have been obvious to one of ordinary skill in the art at the time the invention was made would further optionally provide the volute with a similar cross-sectional shape as the prior art, disclosed by Kotzur as conventional and also providing reduced drag due to the smooth and consistent internal walls.   

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Holsten (10,398,266; previously published 14 April 2016) in view of Kenyon et al. (2012/0199129) as applied to claim 13 and further in view of Myers (8,082,624).
The combination of Holsten and Kenyon provides the powerhead as discussed supra, but fails to disclose any specific airflow volume capabilities.  Myers discloses a vacuum cleaner, also having a powerhead with a volute and teaches that the airflow of the powerhead is between 70-150 cubic feet per minute (Col. 4, lines 29-30), thus teaching a desired range for a powerhead when used in a vacuum cleaner.  Therefore, it further would have been obvious to configure the powerhead of Holsten to produce an airflow in the range disclosed by Myers to allow for use with a suction motor (motor size, motor speed or power to motor, impeller design and size and airflow channel sizes all affecting airflow volume of the powerhead, and obvious to one of ordinary skill in the art to vary to optimize operation for particular applications).

Response to Arguments
Applicant’s arguments, see Remarks, filed 18 October 2022, with respect to the rejection(s) of all claims under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the previous rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, as discussed supra.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Konishi et al. 9,074,604), Lucas (2017/0350420), Lavasser et al. (6,987,338), Childe et al. (7,834,501) disclose power heads having similar structure as the applicant’s claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R MULLER/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        7 December 2022